—Motion for writ of error coram nobis granted and order of this Court entered March 16, 1990 (159 AD2d 970) affirming defendant’s judgment of conviction vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise issues on direct appeal that would have resulted in reversal, specifically, whether defendant’s conviction of robbery in the first degree and criminal use of a firearm in the first degree was, inter alia, duplicitous. Upon review of the trial proceedings, we conclude that the issue may have merit. Therefore, the order of March 16, 1990 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748; People v LeFrois, 151 AD2d 1046). Defendant’s attorney is directed to file and serve defendant’s brief with this Court on or before February 14, 2000. Present — Denman, P. J., Pine, Lawton and Balio, JJ.